                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UTILITY SERVICE CORPORATION                     )
OF HUNTSVILLE,                                  )
                                                )
      Plaintiff/Counter-Defendant,              )
                                                )
v.                                              )      NO. 3:18-cv-00460
                                                )      JUDGE RICHARDSON
GROUND SUPPORT, LLC,                            )
                                                )
      Defendant/Counter-Plaintiff.              )


                                            ORDER

      Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 43), to which no Objections have been filed. The Court has reviewed the Report and

Recommendation and the file. The Report and Recommendation is adopted and approved.

      Accordingly, the Court GRANTS default judgment against Ground Support on Utility

Service Corporation of Huntsville’s (“USCH”) claims (Doc. No. 1); DISMISSES WITHOUT

PREJUDICE Grounds Support’s counterclaim against USCH (Doc. No. 19); and DENIES AS

MOOT USCH’s motion to strike Ground Support’s answer and counter-claim (Doc. No. 40).

      IT IS SO ORDERED.


                                                ___________________________________
                                                ELI RICHARDSON
                                                UNITED STATES DISTRICT JUDGE
